Citation Nr: 1720978	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-03 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for chronic lumbosacral strain.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1994 to August 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled for a video conference hearing in July 2013.  However, he failed to report for this hearing and provided no explanation for his failure to report.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

With regard to the low back claim, the Veteran was afforded a VA examination to address the current severity of his disability most recently in May 2016.  The Board has reviewed the report from this examination and finds it inadequate to decide the claim.  Most importantly, the examiner noted that the Veteran had less movement than normal due to ankylosis, adhesions, etc., but later noted that the Veteran did not have ankylosis and provided some range of motion measurements.  These findings appear to be inconsistent and must be clarified.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The examiner also concluded that the Veteran's obesity was his main restrictor of movement and that it was difficult to assess the contribution of his service-connected lumbar strain to his functional limitations.  However, he failed to provide any rationale for this conclusion or explain why he was unable to separate the Veteran's service-connected low-back disability symptoms disability from the Veteran's nonservice-connected obesity symptoms.  This must also be clarified on remand.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Finally, the examiner failed to obtain active and passive range of motion measurements in weight-bearing and nonweight-bearing in compliance with the recent case from the United States Court of Appeals for Veterans Claims (Court) case, Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  The new examination must also comply with these requirements.

With regard to the TDIU claim, the development and readjudication of the low back claim may affect the resolution of this claim.  The issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The RO must first develop and readjudicate the low back claim before readjudicating the TDIU claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected low back disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All necessary testing must be performed.

(a) The examiner should describe all symptomatology due to the Veteran's service-connected low back disability, including any associated neurological impairments.  All necessary testing must be performed.  THE EXAMINER MUST SPECIFICALLY STATE WHETHER THE VETERAN HAS OR HAD ANKYLOSIS AT ANY TIME DURING THE APPEAL PERIOD AND RECONCILE THIS FINDING WITH THE INCONSISTENT FINDINGS OF ANKYLOSIS IN THE MAY 2016 VA EXAMINATION REPORT.

(b) The examiner must further comment as to whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups. All limitation of function must be identified. If there is no pain and/or no limitation of function, such facts must be noted in the report.

(c) Pursuant to Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

(d) The examiner should address the May 2016 VA examiner's conclusion that the Veteran's main restrictor of movement is obesity.  S/he must indicate whether the Veteran's current limitation of motion symptoms are related to his service-connected low back disability or his nonservice-connected obesity.  If the examiner is unable to determine this, s/he should so state.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the Veteran's low back claim should be readjudicated.  Thereafter, the TDIU claim should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




